[J-88-2016]
                IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,           :   No. 80 MAP 2015
                                        :
                  Appellee              :   Appeal from the Order of the Superior
                                        :   Court dated March 9, 2015 at No. 1900
                                        :   MDA 2013 affirming the Order of the
           v.                           :   Court of Common Pleas of York County,
                                        :   Criminal Division, dated July 15, 2013 at
                                        :   No. CP-67-CR-0001394-2012
ROBERT LEE DUVALL,                      :
                                        :   ARGUED: September 14, 2016
                  Appellant             :


                                   ORDER


PER CURIAM                                        DECIDED: February 22, 2017
     AND NOW, this 22nd day of February, 2017, the appeal is dismissed as having

been IMPROVIDENTLY GRANTED.

     Justice Wecht dissents.